Citation Nr: 0124933	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-00 660 	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for liver cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from May 1978 to March 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The claims folder was transferred to the 
Houston, Texas RO in December 2000.

As part of the veteran's substantive appeal, VA Form 9, 
received in November 2000, it appears that the veteran is 
claiming service connection for a back disorder.  As this 
issue has not been adjudicated by the RO, it is referred to 
the RO for all action as appropriate.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  VA regulations have also been 
revised as a result of these changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran originally claimed entitlement to service 
connection for "indigestion" in April 1999.  Review of the 
service medical records shows that "GI" [gastrointestinal] 
upset was diagnosed in July 1978.  Two days later, also in 
July 1978, the veteran was treated for complaints of 
abdominal pain; viral syndrome was diagnosed.  Gastritis was 
subsequently diagnosed, also in July 1978.  

In an October 1997 letter, Barry S. Ziring, M.D., a private 
physician indicated that CT [computed tomography] testing of 
the veteran's abdomen and pelvis in January 1997 had revealed 
two small liver lesions, probably cysts.  The physician added 
that he was unsure of the etiology of the veteran's 
epigastric pain symptoms.

Private medical records received from Dr. Ziring in response 
to a VA development letter dated in May 1999 shows that the 
veteran was treated for stomach discomfort in January 1997 
and for mid-epigastric pain in April 1997.  

The Los Angeles, California RO, by rating decision dated in 
October 1999, denied the veteran's claim for service 
connection for "liver cysts (claimed as indigestion)" as 
not well-grounded.  

The Board notes that the veteran indicated, as part of a 
letter received by VA in March 2000, that she had been 
treated at the VA Medical Center (VAMC) located in Los 
Angeles, California from March to October 1999.  Review of 
the record shows that medical records from the VAMC dated 
from March to April 1999 have been associated therein.  
However, it does not appear that the RO sought to obtain 
records dated through October 1999.  As it is the Board's 
opinion that these records may contain information relevant 
to the appellant's claim, under the provisions of the VCAA 
discussed above, a remand is required to obtain those 
records.  Moreover, VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, in order to comply with the VCAA, the RO is 
noted to have, in January 2001, requested that a VA 
examination be scheduled so that the veteran's digestive 
state could be examined.  In the course of this examination, 
the examiner was to indicate what the veteran's current 
diagnosis was, and, in addition, to opine as to whether it 
was related to her documented inservice abdominal/chest 
pains.  The veteran is shown to have failed to report for 
this scheduled examination in February 2001.  Upon review of 
the veteran's claims folder, the Board is of the opinion that 
it is not clear as to whether the veteran actually received 
notification of this scheduled examination.  This uncertainty 
regarding notification is in part due to the veteran being 
shown to have changed addresses in 2000.  

The Board further notes that the veteran was last afforded a 
VA examination in 1980.  As such, in view of these facts, the 
Board is of the opinion that a thorough and contemporaneous 
VA examination should be conducted to ascertain the current 
nature, severity, and etiology of the veteran's claimed 
disorder.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Specifically, a definite need to ascertain the current 
diagnosis as well as to discern whether it is related to the 
veteran's inservice abdominal-related difficulties is shown 
by the facts of the present case.  

The Board also notes that development letters were sent, in 
addition to Dr. Ziring, mentioned above, to two other private 
medical providers, State Employee's Medical Compensation 
Clinic and Drs. Temple and Puddles.  Review of the claims 
folder does not reveal that a response was received from 
either of the above-mentioned two medical providers.  As 
such, pursuant to this remand, the RO should again seek to 
obtain any medical records which may be available from these 
medical providers relating to services rendered the veteran.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the claimed issue 
regarding service connection for liver 
cysts.  She should furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder. 

2.  The RO should take the appropriate 
action to obtain all VA treatment records 
associated with treatment afforded the 
veteran from the VAMC in Los Angeles, 
California from April 1999 to October 
1999.  See Bell, supra.  

3.  The RO should seek to obtain private 
medical records from the State Employee's 
Medical Compensation Clinic and Drs. 
Temple and Puddles.  See letters dated in 
May 1999.

4.  A VA examination by a 
gastroenterologist should be performed in 
order to determine the nature, severity, 
and etiology of any gastrointestinal 
disorder, to include liver cysts.  If a 
diagnosis is made, the examiner should 
specify whether it is at least as likely 
as not that the disorder is related to 
the veteran's period of active service.  
The claims folder and a copy of this 
Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examination.  A complete rationale 
for any opinion expressed should be 
included in the examination report. 

5.  The RO must inform the veteran of the 
consequences of failing to report for any 
of the above-referenced VA examination 
without good cause as set forth in 38 
C.F.R. § 3.655 (2001).

6.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

8.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


